 SCHOTT METAL PRODUCTS COMPANY415Conclusions and RecommendationsUpon the basis of the foregoing findings of fact,and upon the entire record inthis proceeding,including the more detailed computations as set forth in the Appen-dix attached hereto,I recommend that the Board adopt the findings of fact madeherein and issue such decision or order as may be appropriate,requiring and direct-ing Aerosonic InstrumentCorp.,itsofficers,agents, successors,and assigns to payJame Barfield the sum of$13.40;John Buehler the sum of$433.23;Ewell Good-pastor the sum of$759.27;Dorothy Hall the sum of $515.04; Harry V.Miller thesum of $50.88; Violet Rogers the sum of$118.08;and Helen Niederhelman the sumof $704.94.The moneys to be paid each named individual shall, of course, besubject to the usual withholding taxes and payments required by law.SchottMetal Products CompanyandInternational Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpersof America,Milk & Ice Cream Drivers&Dairy EmployeesUnion,Local497.Case No. 8-CA-1970.August 3, 1960DECISION AND ORDEROn March 16, 1960, Trial Examiner Albert P. Wheatley issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersRodgers and Jenkins].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record' inthe case, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations, with the following additions 2The Respondent excepts,inter alia,to the Trial Examiner's failureto find that certain employees engaged in such strike misconduct as tojustify denying them reinstatement. In its brief to the Board in sup-port of its exceptions, the Respondent alludes to three incidents in-volving two employees, Speck and Muzzy.The incidents concern1 After theIntermediate Report had issued,Respondent moved to reopen the record forthe purpose of taking additional evidence relatingto the dateof the Union's organiza-tional campaign.As theRespondent has not made any showing asto why theadditionalevidence could not have been offered at the hearing by the exercise of due diligence, wedo not believe that a reopening is warranted.Mi88ouri Tranalt Company,etal.,116NLRB 587, 589-590.The motionis denied..The Respondent's request for oral argument is also denied as the record,exceptions,and brief adequately present the issues and positions of the parties.128 NLRB No. 54. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe following of nonstriking employees; the directing of profanelanguage at a nonstriker who crossed the picket line; and the threaten-ing of this nonstriker.James Evans, a shipping clerk who continued to work during thestrike, testified that striking employees Speck and Muzzy followedhis car to a bank in Akron. Evans parked and the two followed himon foot.When Evans looked around, Speck and Muzzy were headedin another direction.Evans said he later parked his car in an alleyand observed Speck and Muzzy driving up and down the street, ap-parently looking for him, before they finally drove off.RusselKreiner, another nonstriking employee, testified that a station wagonoccupied by Speck and Muzzy followed him one day along a highwaywhile he was carrying a load of parts to the Respondent's plant.Kreiner testified that when he pulled into a gas station and parkedMuzzy removed a tarpaulin from the truck to see what was beingcarried.Kreiner stated that when people from the gas station cameoutside, Speck and Muzzy got in their car and drove off. James Evansalso testified that everytime he drove through the picket line Muzzyand Speck would shout, "Go ahead and work you scabbing sons-of-bitches . . . ."Evans further testified that on one occasion Muzzytold him, "I'm going to get you one of these days," and that Specksaid he was going "to whip" him.In agreement with the Trial Examiner, Chairman Leedom andMember Jenkins find that these incidents detailed above do not involvesuch misconduct as to warrant a denial of reinstatement to these em-ployees.They are of the opinion that the incidents involved are eitherlacking in probative weight or are isolated in character.MemberRodgers, in consideration of both the nature and the extent of Speck'sand Muzzy's conduct, is of the opinion that reinstatement of thesetwo employees should not be ordered.Moreover, as these two em-ployees began using profane language on June 16, 1959, the date thepicket line was established, Member Rodgers would not grant thembackpay beyond that date.ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Schott MetalProducts Company, Akron, Ohio, its officers, agents, successors, andassigns, shall:1.Cease and desist from :(a)Discouraging membership in International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, Milk& Ice Cream Drivers & Dairy Employees Union, Local 497, or anyother labor organization of its employees, by discriminating in regard SCHOTT METAL PRODUCTS COMPANY417to their hire or tenure of employment, or any term or condition ofemployment.(b)Requiring applicants for employment to answer questions con-cerning their union membership in a manner constituting interference,restraint, or coercion in violation of Section 8 (a) (1) of the Act.(c) Interfering with, restraining, or coercing employees in the ex-ercise of their rights to self-organization, to form labor organizations,to join or assist International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Milk & Ice Cream Drivers& Dairy Employees Union, Local 497, or any other labor organization,to bargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from anyor all of such activities, except to the extent that such rights may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized in Section 8(a) (3)of the Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Robert E. Cadwell, Robert D. Creswell, Basil Duffield,David R. Kelly, John R. Keys, Richard A. Miller, Ronald W. Muzzy,Thomas L. Phillips, Ralph H. Speck, and Chelsie White immediateand full reinstatement to their former or substantially equivalent posi-tions without prejudice to their seniority or other rights and privilegespreviously enjoyed.(b)Make whole Robert E. Cadwell, Robert D. Creswell, BasilDuffield, David R. Kelly, John R. Keys, Richard A. Miller, RonaldW. Muzzy, Thomas L. Phillips, Ralph H. Speck, and Chelsie Whitefor any loss of pay they may have suffered by reason of discrimi-nations against them.3(c)Preserve and, upon request, make available to the Board orits agents, for examination or copying, all payroll records, timecards,social security payment records, employees' income tax report records,and all other records and reports necessary or useful to determine theamount of moneys due under the terns of this Order.,(d)Post at its place of business in the vicinity of Akron, Ohio,copies of the notice attached hereto marked "Appendix A."' Copiesof such notice, to be furnished by the Regional Director for theEighth Region, shall, upon being duly signed by a representative of3These employees shall be made whole by payment to each of them of a sum of moneyequal to the amount he would have earned from the date of the discrimination to thedate of the offer of reinstatement, less net earnings, to be computed on a quarterly basisin the manner established by the Board inF W. Woolworth Company,90 NLRB 2894In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a.Decree of the United States Court of Appeals,Enforcing an, Order." 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent, be posted upon receipt thereof and maintained for aperiod of 60 consecutive days thereafter, in conspicuous places, in-eluding all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that suchnotices are not altered, defaced, or covered by any other material.(e)Notify the Regional Director for the Eighth Region, in writing,within 10 days from the date of this Order, what steps Respondent hastaken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-ment Relations Act, we hereby notify our employees that:WE WILL NOT discourage membership in International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, Milk & Ice Cream Drivers & Dairy Employees Union,Local 497, or any other labor organization of our employees, bydiscriminating in regard to their hire or tenure of employment orany term or condition of employment.WE WILL NOT require applicants for employment to answer anyquestions concerning their union membership in a manner consti-tuting interference, restraint, or coercion in violation of Section8(a) (1) of the Act.WE WILL NOT interfere with, restrain, or coerce employees in theexercise of their rights to self-organization, to form labor organi-zations, to join or assist International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, Milk & IceCream Drivers & Dairy Employees Union, Local 497, or anyother labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or other mu-tual aid or protection, as to refrain from any or all of suchactivities, except to the extent that such right may be affected byan agreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8(a) (3) of theAct, as modified by the Labor-Management Reporting and Dis-closure Act of 1959:WE WILL offer to Robert E. Cadwell, Robert D. Creswell, BasilDuffield, David R. Kelly, John R. Keys, Richard A. Miller, Ron-ald W. Muzzy, Thomas L. Phillips, Ralph H. Speck, and ChelsieWhite immediate and full reinstatement to their former or sub-stantially equivalent positions without prejudice to their seniorityor other rights and privileges previously enjoyed. SCHOTT METAL PRODUCTS COMPANY419WE WILL make whole Robert E. Cadwell, Robert D. Creswell,Basil Duffield, David R. Kelly, John R. Keys, Richard A. Miller,Ronald W. Muzzy, Thomas L. Phillips, Ralph H. Speck, andChelsieWhite for any loss of pay they may have suffered byreason of discriminations against them.All our employees are free to become, remain, or refrain from be-coming or remaining, members of the above-named Union, or anyother labor organization, except to the extent that this right may beaffected by an agreement in conformity with Section 8 (a) (3) of theAct, as modified by the Labor-Management Reporting and DisclosureAct of 1959.SCHOTT METAL PRODUCTS COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDATIONSSTATEMENT OF THE CASEThisproceeding,withall parties represented,was heard before the duly desig-nated TrialExaminer in Akron,Ohio,on December 7, 8, 9, 10, and11, 1959.Theissues litigatedwere whether Schott MetalProductsCompany, herein calledRespondent,violated Section 8(a)(1) and(3) of theNational LaborRelationsAct, as amended,hereincalled the Act.Afterthe hearing the parties filed briefswhich the TrialExaminer has considered.Upon the entire record,and from his observations of witnesses, the TrialExaminermakes the following:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF RESPONDENT-SchottMetal Products Company,an Ohio corporation,engages in the manu-facture and distribution of automobile body parts near the city of Akron, Ohio.It annually ships to points and places outside of Ohio products valued in excess of$50,000.In connection with its business Respondent,during the times materialherein,employed approximately 67 nonsupervisory employees-50 in its productiondepartment,13 in its shipping department,and 4 office workers.The complaintalleges, and the answer admits, that Respondent is engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America,Milk & Ice Cream Drivers&Dairy Employees Union,Local 497,herein called the Union,is a labor organization within the meaning of Section 2(5)of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. IssuesThe primary issues herein are: (1)whether Respondent unlawfully interrogatedand threatened employees;and (2)whether Respondent discriminatorily discharged10 employees(Robert E.Cadwell, Robert D.Creswell,BasilDuffield,David R.Kelly, John R. Keys, Richard A.Miller,Ronald W. Muzzy, Thomas L. Phillips,Ralph H.Speck,and Chelsie White). 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDB.The factsRespondent's business increases during the warm months of the year and its busyseason is during the spring and summer months-the "slump season is right beforeChristmas and it slumps until the weather gets warm in the spring." In April andMay 1959 Respondent became backlogged to a considerable extent in its shippingdepartment and to a less degreein itsproduction department.About this timeRespondent increased its staft by hiring new employees.Thereafter its backloggradually diminished.Respondent made its peak number of outgoing shipments dur-ing the first 2 weeks of June.However, with the increase in number of shipmentscame an increase in number of errors which was out of proportion with the in-crease in shipments and on June 10, 1959, an incident occurred which Respondentcontends was the "clincher" (seeHonolulu Star-Bulletin Ltd. v. N.L.R.B.,274 F.2d 567 (C.A.D.C.)) causing the discharges involved herein.On Wednesday, June 10, 1959, William R. Bacon, a wholesale distributor of auto-mobile body panels in Cleveland, Ohio, and one of Respondent's principal customers,visitedRespondent's place of business and reported to Respondent's top officials.(Elmer Schott, Respondent's president, and Sam Schott, Respondent's secretaryand treasurer) that he (Bacon) was receiving overshipments amounting to manythousands of dollars.'Elmer Schott then directed his son (Sam Schott) "to dosomething about this and right now, at once, as quick as we could . . . and toldhim that we would have to get into the warehouse [shipping department] andstraighten the thing out."Within minutes after Bacon's complaint Sam Schottaddressed the shipping department employees.In his address to the shipping department employees, Sam SchottTold them all about the situation that Bacon had and our other complaints.Iwanted it stopped immediately or we were going to clean house completelyand that everything would go and that we would start over. I told them to goback and to straighten themselves out and see if they couldn't get this simplething of counting and putting labels on correctly.Then I got Mr. Carl [shippingclerk Arthur Carl].We walked out on the front apron by the shop and I toldhim [Carl], "I was going to have to get rid of everybody in the warehouse in-cluding him, unless it could be corrected."On Thursday afternoon, June 11, 1959, Respondent's president, Elmer Schott,left the vicinity of Akron and did not return until Sunday evening, June 14, about8 p.m.Meanwhile Sam Schott and shipping clerk Arthur Carl (a supervisor)checked shipments and found that errors were still being made. Sam Schott testi-fied: "I found a lot of errors that were just going through the same way that theywere before.It seemed like it was idle talk when I gave them a lecture [onJune 10]."From the record as a whole, an inference may be warranted that the numbersof errors decreased substantially after Sam Schott's address to the shipping depart-ment employees.However, in the light of the entire record it is believed that aresolution of this matter need not be made herein.On Friday, June 12, 1959, the employees of Respondent received their regularweekly pay and a summary of a profit-sharing plan that had been adopted byRespondent on June 8, 1959, and had been in preparation for many weeks priorto that date. In the summary, under the heading "Who Is Eligible Under ThePlan?" it is stated-Every employee of the Company, including certain part-time employees em-ployed upon a regular basis, but excluding employees covered under any unionagreement.When the term "employee" is used hereafter, it is used in this sense.During the evening of Friday, June 12, 1959, six of Respondent's employees(Keys, Speck, Miller, Cadwell, Creswell-dischargees herein-and Clifford (UncleBenny) Johnson, and during the morning of the following day, five of Respondent'semployees (Phillips,Muzzy, Kelly, Keys 2-dischargees herein-and an unnamedemployee) met with the Union's representatives and discussed organizing Respond-ent's place of business.3Five of these employees (Speck, Miller, Cadwell, Creswell,i Prior to this date Bacon had complained about this matter to subordinate officials ofRespondent but this was the first time it was brought to the attention of Respondent'stop officials2Keys had also attended the meeting on Friday."Prior to these dates there were casual conversations as to the desirability of having aunion but these meetings were the kickoff meetings at which campaign plans were made. SCHOTT METAL PRODUCTS COMPANY421and Phillips) were employed in Respondent's shipping department.Keys, Johnson,Muzzy, and Kelly were from the production department. Each of these employees,with the exception of Clifford (Uncle Benny) Johnson and the possible exceptionof the unnamed employee, signed union authorization cards on either June 12 or13.Johnson signed one on June 15.White-another dischargee herein and ashipping department employee-signed a card while at Respondent's place of busi-ness on Saturday, June 13.Duffield-the remaining dischargee herein and a pro-duction department employee-signed a card after working hours on Monday,June 15.4On Sunday evening, June 14, Respondent's president, Elmer Schott, returnedfrom out of town. That evening, he conferred with his son (Respondent's secretaryand treasurer), Sam.According to Elmer Schott:Q. Tell us what Sam reported to you and what you did or said.A. At the time he told me that, "I had some trouble with John Kridler andhe had quit."He had paid him off.Which I didn't like at that time becauseI considered him a fairly good worker. So I had asked him what had happenedin the shipping while I was gone.Q. Yes.A. He said, "As far as he could find there was no change. That things weregoing on the same as they had before he had talked to them."Q. Did you make any decisions at that time as to what you were going todo about that?A. Yes. I had a partial list of the people that we figured that we wouldhave to let go.We sat down and we looked this list over and we added anumber of names to it.Q. I see.Was it your decision to let these people go the following day?A. That's right.Q. Now, what happened the following day?A. The following morning I was in the office and I started at the top of thelist and started making out checks to let them go.As I made out the checksI gave the checks to the foreman, Fred Jacobs, told him to give the men theirchecks and let them go.Elmer Schott testified further that the partial list had been "made out earlier inthe week before I left" (the vicinity of Akron) and was a list of the "men that wererecommended by the foremen to be let go prior to this." The record does not revealthe names appearing on the list.Elmer Schott testified at length as to why the dischargees herein from the shippingdepartment rather than other employees in the shipping department were singledout for discharge but, to put it charitably, his testimony with respect to this matteris far from clear and does not stand up under analysis. Sam Schott's testimony isof little help with respect to this matter.However, from the total evidence withrespect to this matter, it appears probable that the relative seniority standing of em-ployees in the shipping department was taken into consideration in determining whofrom that department would be discharged.Elmer Schott's explanation for discharging people not in the shipping departmentwas because prior to this time they (production department employees-not other-wise identified) had been recommended for discharge by their foreman (when, bywhom, and for what does not appear) and "because I had a talk with my son andwe decided that while we were at it we might just as well get them out too " SamSchott's testimony 'is silent with respect to any such conversation. In fact, histestimony concerning the determinations and reasons for the discharges herein isinconsistent and of little or no help in determining the factual situation involvedAbout 6 a.m., on Monday, June 15, 1959, Plant Foreman Fred W. Jacobs wassummoned to the office and told by Respondent's president, Elmer Schott, "We aregoing to have to leave some of this new help go." Jacobs was then instructed todischarge the employees and was handed their final paychecks.All of the checkswere not given to Jacobs at one time. Five were given to him at that time. Therecord does not reveal the names of the five.The others were supplied throughoutthe day. Jacobs then contacted the employees involved herein and notified themof their discharge.4It was stipulated at the hearing before the Trial Examiner that seven employees, inaddition to those named above, signed union authorization cards between June 11 and 17,1959, both dates inclusive577684-61-vol. 12 8-2 8 -422DECISIONS OF NATIONAL LABOR RELATIONS BOARDJohn R. KeysAt the beginning of his shift on Monday morning, John R. Keys (a production.department employee since June 1958) solicited signatures on behalf of the Umon.5Within 30 nunutes (about 7:30 a.m.) he was discharged by Foreman Jacobs. Jacobsdid not give Keys a reason for the discharge.At the hearing before the Trial Examiner, Respondent assigned a number ofreasons for the discharge of Keys-bad absence and tardiness record, accident prone,work unsatisfactory, musician at night and not interested in job, and because hethreatened to strike Respondent's president (Elmer Schott).However, it is readilyapparent from the record as a whole, especially from Sam Schott's testimony, thathis absence and tardiness record and his being a musician during off hours did notplay a part in his discharge and were mere afterthoughts.According to Sam Schott,Keys was a good worker until he had an accident resulting in a loss of two fingers,(on September 8, 1958) but thereafter his production rate and his attitude went,way down.No details with respect to these matters were supplied.Elmer Schott'stestimony is to a similar effect.However, Elmer Schott added that less than a weekbefore Keys' discharge, both Foreman Jacobs and Sam Schott recommended thatKeys be discharged.Here again the record is barren concerning details.Further-more, neither Jacobs nor Sam Schott corroborated this testimony.Nevertheless,Keys did admit that on several occasions he was prodded to increase his productionand that the week before he was discharged, Foreman Jacobs prodded him abouthis low production rate and at that time he (Keys) lost his temper and referredto Respondent's president (Elmer Schott) as "a dirty little bastard."Keys furthertestified (without contradiction) that on Saturday, June 13, Foreman Jacobs com-plimented him on his attendance record(getting in on time)and production rateand told him that if he kept it up he (Jacobs) would see Elmer Schott "about gettingyou araise."Robert FalconeRobert Falcone, a production worker who had not been active on behalf of theUnion, was discharged by Foreman Jacobs about 7:30 a.m., on June 15, 1959, andwas told his production was not"up to par." Falcone,an employee since August 15,1956, told Jacobs that this was not the true reason but that it was because "someway or another" Respondent"hooked" him (Falcone)up with the union activities,although he had no part in such activities.On June 16,Respondent sent for Falcone and offered him reinstatement.HaroldKriener, the night shift foreman who went after Falcone, told him (Falcone) thatRespondent's president wanted to see him(Falcone)about giving him his job backand that Respondent's president had said that Falcone"got fired for being with thisand you wasn't."During the course of the interview with Respondent's president,Elmer Schott indicated that at the time of Falcone's discharge he (Elmer Schott)thought Falcone was connected with the union activities,but that he knew better"now" and stated that before he "would let the Union in he would close the placeup and go fishing."6During the course of this interview, the fact that Falcone wason probation for the crime of "breaking and entering"and needed a job to stay onprobation was also discussed.Falcone was reinstated(without loss of pay) andreported back to work the next morning,June 17, 1959.Ronald W. MuzzyOn Monday, June 15,RonaldW. Muzzy,a production department employeesince April 27, 1959,and one of the spearheads of the union movement at Respond-ent's place of business,was discharged at the beginning of the shift.According toMuzzy,7So I went up to the plant and I went inside and I punched my card.I sat onthe drum there waiting for time to start.Fred [Jacobs] walks up to me and heasked,"If I had any tools or any clothing?"I said,"No."He handed me mycheck.I asked him,"What's it about?"He said,"You know."I says, "WhatsKeys and Muzzy were the spearheads of the union movement.9 According to Elmer Schott, the remark about going fishing was in response to a re-mark by Falcone that the picket line would stop shipping and was to the effect that inthat event Respondent could go fishing.Falcone denied this version of the incident.TheTrial Examiner, on the basis of observations of witnesses and analysis of the record,credits Falcone's version and finds the facts to be as stated above.'Foreman Jacobs did not give his version of this matter. SCHOTT METAL PRODUCTS COMPANY423do you mean?" He said, "Well, we're just weeding out the guys that aren't doingso good and things are slacking up." I said, "Well, tell me another story."Hesaid, "What are you doing, calling me a liar?" He said, "Do you want to makesomething out of it?" I said, "No, not on the shop's property."Then he puthis arm around me and he pats me on the back and he says, "You know, Muzzy,personally I hate to see you go." I just started to laugh.Then he gave me adirty look and then he followed me out of the plant. I walked out and yelled,"This is nothing but a slave labor camp."At the hearing before the Trial Examiner, Respondent contended that Muzzywas discharged for sleeping on the job, leaving company premises without per-mission, drinking beer on company premises, and destroying company property.The reasons given on Respondent's records are: "Drinking on the job, argumentative,unsatisfactorywork."Respondent's evidence with respect to this matter consistsprimarily of testimony by Sam and Elmer Schott and testimony by Night ShiftForeman Harold Kreiner.Sam Schott testifed that the day before Muzzy was discharged, or the same day,he observed beer cans on the parking lot and upon inquiry found out (from NightShiftForeman Harold Kremer) that Muzzy had been "drinking beer" and thatthis information together with information that Muzzy had broken some windowsprompted him to direct Kreiner to discharge Muzzy. Sam Schott testified furtherthatMuzzy was shifted from the first to the second shift (about June 1, 1959) be-cause he was a "problem" and implied that this shifting was not at Muzzy's request,but was because he was not performing work satisfactorily.Upon being pressed,Sam Schott admitted that he did not know in what respects Muzzy was " a problem."Elmer Schott testified that Muzzy was shifted from the first to the second shiftagainst his will but because he was needed more on the second shift than on thefirst.Elmer Schott testified further that Muzzy was discharged because of destroy-ing company property and drinking and sleeping on the job and that he learnedabout these acts on the part of Muzzy from his (Elmer Schott's) son "a week beforewe let him [Muzzy] go." Elmer Schott testified further that he never told anyemployee that he could not bring liquor on the premises.Night Shift Foreman Kreiner testified that Muzzy was transferred at his ownrequest from the first to the second shift because he "couldn't get up in the morningon time."Kreiner testified further that about the second night Muzzy was on thesecond shift, he (Kreiner) found Muzzy "asleep" in the restroom and "throwedwater on him' and told him "we wouldn't put up with that.We had work to do."Kreiner testified further that on some occasion thereafter it was reported to him thatMuzzy was asleep in the shipping department.Kreiner testified further that JohnSelelyo reported to him (Kreiner) that he (Selelyo) and Muzzy had drunk beer inMuzzy's car on the parking lot.Kreiner testified further that Muzzy had deliber-ately broken some windows.Kreiner did not specify when this occurred but theinference from his entire testimony is that it occurred about 2 weeks before Muzzywas discharged and that he (Kremer) reported this matter to Elmer Schott whodecided not to do anything about it.Kreiner testified further that on the Fridayimmediately preceding Muzzy's discharge,Sam Schott inquired about the brokenwindows and upon being told (by Kreiner) that Elmer Schott had decided not to doanything about this matter,said,"I'll take care of that" and went away "mad."Muzzy testified that on one occasion,"a couple of weeks or more" before he wasdischarged, he left Respondent's property without "punching out and broughtback six cans of cold beer"and drank the contents of the one can"during the lunchhour in my car."Muzzy testified further that on several occasions he left Re-spondent's property without "punching out" and that he was never criticized for this.Muzzy testified further that Respondent"found the beer can the next morning inthe parking lot" but that"to this day" nobody from the Company said nothing [sic]to him about the incident.Muzzy admitted that he was caught"nodding" in the restroom and had waterthrown on him, but testified the incident was treated in a jocular vein and that hewas not reprimanded therefor.Muzzy also acknowledged that he was caught appar-ently sleeping in the shipping department.He testified he was not "asleep" and whenthisbecame apparent(at the time of the incident)itwas treated in a jocular veinand he was not reprimanded therefor.Muzzy also acknowledged that about 2 weeksbefore he was discharged he fell asleep during his lunch period and that Night ShiftForeman Kreiner woke him up about"a minute late" and said"come on, you're late.",Muzzy testified that at least a week or 10 days before he was discharged he got"mad" because of the duties assigned to him that night and while emotionally workedup, broke some windows, that the next day he offered to pay for the damage done 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhen told by Kreiner that Elmer Schott was "pretty well mad about it" but thatKremer said, "No, just forget it. Just take it easy now-be careful where you'rethrowing that scrap around."Richard A. MillerWhile at Respondent's place of business on Saturday,June 13, Richard A. Miller,a shipping department employee since May 1, 1959, who had signed a union authori-zation card on June 12, endeavored to persuade other employees to become activeon behalf of the Union.Between 8 and 9 a.m. on Monday, June 15, Miller was discharged by ForemanJacobs who told Miller the reason for the discharge was unsatisfactory work.Nodetails were given.At the hearing before the Trial Examiner,Respondent contended that Miller'slate and absence record was"just intolerable,"that Miller"just day dreamt all of thetime" (was too slow and loafed on the job), and that because of this and becausehe was one of the junior(junior in seniority)employees that"shipped overages"he was discharged.As a witness for the General Counsel,Sam Schott testified he was not familiarwith the Miller situation,that he was not "familiar with Miller at all,"and that hisknowledge about Miller's discharge was limited to Respondent'srecordswhichshowed he was discharged because his"work became very unsatisfactory,too slow,loafing on the job."Sam Schott further testified that tardiness and absenteeismhad nothing to do with the discharges involved herein.As a witness for Respond-ent, Sam Schott testified that on one occasion(when does not appear)he (SamSchott)observedMiller just standing around with an order for merchandise forabout an hour without pulling the merchandise called for by the order.Elmer Schott testified that on several occasions he observed Miller "just walkingaround and not doing anything"and that a week before his (Miller's)dischargeShippingClerkArthur (Louie) Carl recommended that Miller be discharged.Carl corroborated Elmer Schott.Miller testified,without contradiction,that he was never criticized regardingthe way he did his work, although on one occasion(when does not appear in therecord)Elmer Schott looked at his timecard and said"3minutes late.Do youknow how many hours it would amount to if everyone was 3 minutes late?"Robert E. CadwellBetween 10 and 11 a in. on June 15, 1959, Robert Cadwell,a shipping departmentemployee sinceApril 24,1959,who had signed a union authorization card on June12 and had solicited members on June 13 or 15,was given his final paycheck andtold by Foreman Jacobs he "was sorry it didn't work out."At the hearing before the Trial Examiner,Respondent contended that Cadwellwas discharged because he was one of the junior(junior in seniority)employeesresponsible for overshipments.Cadwell helpedload Bacon's(thewholesale distributor from Cleveland whocomplained about overshipments)truck and was one of those to whom Baconcomplained about overshipments before he (Bacon)finally appealed to Respond-ent's top officials.Cadwell admitted that he was "criticized a time or two forstamping panels wrong"and that the last occasion occurred about a week beforehe was discharged. Shipping Clerk Arthur (Louie) Carl testified he warned Cadwelltwo or three times about mislabeling panels and that the last warning was madeabout 11/2 weeks before Cadwellwas discharged.Sam Schott testified that on Monday, June 15, a few hours before Cadwell wasdischarged he (Sam Schott), his father (Elmer Schott), and Shipping Clerk Arthur(Louie) Carl conferred about the errors being made in the shipping department andat that time Carl's recommendation to discharge Cadwell as one of the employeesnot "doing any good" (too many mistakes in shipments, sloppy work, and mislabel-ing)was adopted.- Later in his testimony Sam Schott testified the decision to dis-charge Cadwell was made Sunday, June 14, when he and his father (Elmer Schott)conferred about what had happened during Elmer Schott's absence from the vicinityof Respondent'splace of business.Elmer Schott corroborated this testimony.Ralph H. SpeckBetween 1:30 and 2 p.m. on June 15, Ralph Speck,a shipping department em-ployee since May 5,1959,who had signed a union authorization card on June 12 SCHOTT METAL PRODUCTS COMPANY425.and had solicited members for the Union(includingWhite's membership)on June13 and 15,was discharged by Foreman Jacobs.According to Speck: 8Well, I was standing and banding in the back.Fred [Jacobs]come up to meand Bob Griffen come up to me. Fred said to me,he said, "Is that your thermosjug there? Is that all you have with you?" Then he pointed to my thermosjug.I said, "yes."He said, "well,good, get it."I got it.He handed mea-pulls a check out from inside of his shirt.He says, "I am sorry. Your workwasn'tgood enough."I said,"well, Fred, you and I both know better thanthat."He said, "well,I cannot say."We then walked to the front of thewarehouse.As he was walking up there he said,"Is Creswell in on this withyou?" I said,"no." I said,"Whose [who's]Creswell?"He says "You know."He said, "Is Cadwell in on this with you?"I said,"No." I said,"Whose[who's]Cadwell?"he said, "A fellow with a beard."He says, "Well,we seenCreswell passing the cards."Then-thatwas all that was said.We walkedoutside.While we were outside,Fred said to me,"What do you want a unionfor?"He said,the old man has given you-Q. By that he meant Mr. Elmer C. Schott?A. Yes.He says, "The old man has given you a Profit Sharing Planwhereas in a few years you could realize some money." I said,"Fred, againyou and I both know better than any man better than that.Any man that'sworking here won't be here 15 years from now at the rate that the men arehired and fired with no seniority rights whatsoever.Nobody will have a chanceto take advantage of that Plan."Q. All right didhe say anything else to you before you parted?A.We shookhands.He said, "Well-"I said,"It has been nice workingwith you, Fred."He said, "Sorry to see you go." That was it.At thehearing before the Trial Examiner,Respondent contended that Speckwas discharged because he was one of the junior(junior in seniority)employeesresponsible for errors in the shipping department(mislabeling and loose banding)and because he was slow and did not evidence any desire to work.Sam Schott testified that he did not observe Speck's work but that Shipping ClerkArthur (Louie)Carl reported that Speck's work was not what it should have beenand that Speck did not improve after warnings.ShippingClerk Carltestified thatSpeck constantly mislabeled,that he cautioned him numerous times, the last timeabout a week before he was discharged,and that a week before his discharge herecommended to Elmer Schott that Speck be discharged for mislabeling.ElmerSchott corroborated Carl and testified further that Speck engaged in"toomuchrunning around and too much horseplay."The record does not reveal detailsconcerning"running around"or "horseplay."Speck admitted that he had beencautioned(by Elmer Schott)aboutmislabeling 11/2 or 2 weeks before he wasdischarged.Robert D.Creswell"In the middle of the afternoon"of Monday,June 15, Robert Creswell, a shippingdepartment employee sinceApril 27, 1959,who had signed a union authorizationcard on June 12 and had solicited members for the Union on June 15, was dischargedby Foreman Jacobs.According to Creswell,Jacobs handed him his final paycheckand said:"Well, I amsorryto have to do this.But we are going to let you go.Hereis your check."He said,"How in the world a nice guy like you get mixed upwith a bunch like this." I replied then,"I hadn't initiated this thing.But thatthe issue had arisen."I told him, "I had taken the side that I thought wasjustified."Fred said, "It's too bad that[you're] involved with these guys.You will be thelosers for it "He said,"Mr. Schottis upstairs-" he didn't sayMr. Schott-"Elmer is upstairs making out checks just as fast as he can and all of thosewho are involved in this will be released."Q. All right.Did he say anything else to youA. I-why, yes, he did.Not at thattime.He accompaniedme -to the front.Don and Fredboth accompanied me to the front door until we were outside8 Jacobs testified he told Speck "the old man told me to tell these guys the reason.That it was unsatisfactory work. That is what I told them " 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe building.Don departed at that point.Then Fred, Fred and I had someother words. I don't remember what they were.We shook hands and underthe circumstances it was a cordial good-bye.Thatis all there was to it.Creswell testified further that his paycheck was undated and that when he returnedit for dating he had a conversation with Jacobs about the Union.When asked totellwhat was said, Creswell responded:I am trying to remember how it started but I can't remember effectively howitstarted.At any rate, I remember Fred ending up calling the Teamsters,"a bunch of hoods." To which I remarked, "If Mr. Schott disliked the Team-sters,why,he didn't consider letting another union in."Imentioned that therewere others and I thought that he could have admitted some other union. Fredsaid, "He didn't know."He said, "He knew that others had tried it and failed.That Elmer would never admit a union into his shop." He said, "In fact, he had"heard him say that he would close down the place and go fishing first."He said,"I know that Elmer has made a lot of money and he could do it."He said,"I know that Sam feels the same way."Q.Now, did you ever have any conversation with Mr. Jacobs with regardto signinga withdrawal card from the Union?A. Yes. That was part of the same conversation.Q.Will you tell me what he-what it was that he said?A. Onlythat he encouraged me to sign a withdrawal card.Jacobs did not testify with respect to these matters except to the extent of admittingthat he told some employeeshe was sorryto see them go.At the hearing before the Trial Examiner, Respondent contended that Creswellwas discharged because he was one of the junior (junior in seniority)employees inthe shipping department and was involved in mislabeling and overages.Shipping Clerk Arthur (Louie) Carl testified that Creswell, a bander, did sortof a "sloppy job of banding"and his labeling of materials was not accurate(no detailswere supplied) and that he recommended that Creswell be discharged about a weekbefore he was discharged.Elmer Schott, in general terms, corroborated thistestimony.ChelsieWhite"Bight after noon"on Monday,June 15, Chelsie White, a shipping departmentemployee hired May 9, 1959, who had signed a union authorization card at Respond-ent's place of business and at shipping department employee Speck's request onSaturday afternoon,June 13, was discharged by Foreman Jacobs who told him hiswork was unsatisfactory.White asked, but did not receive an answer, in whatrespects his work was unsatisfactory.Respondent contended at the hearing before the Trial Examiner that White wasdischarged because he was one of the junior(junior in seniority)employees in theshipping department and that he was a careless employee. (Shipping Clerk Arthur(Louis) Carl so testified in general terms, as did Elmer Schott. Shipping ClerkCarl testified that he cautioned White on two occasions about sloppy work and thenrecommended his discharge about a week prior to the time he was discharged.Elmer Schott corroborated Carl's testimony concerning the recommendationWhitetestified that he did not recall ever being warned or criticized about making toomanyerrors.He did not testify in rebuttal to Carl's testimony that he (Carl)warned him (White) twice for sloppy work.David R. KellyAt the beginning of his shift (about 3:30 p.m.) on Monday, June 15, David R.Kelly, a production department employee since May 4, 1959, who had signed aunionauthorization card on Saturday, June 13, was discharged by Foreman Jacobsand told that he was being discharged"because the old man was losing moneyand goingbroke."Kelly was a machine operator.At the time of his discharge he had been oper-ating ablanking press for about I week.At the hearing before the Trial Examiner, Respondent contended that Kelly wasdischarged because "he couldn't comprehend the job" and that "he had to be cau-tioned numerous times to keep his hands away from the press.He just couldn'tunderstand directions."Respondent's records state that Kelly was discharged for "unsatisfactory workNo output. Loafer."According to Elmer Schott, he observed (when and under what circumstancesdoes not appear)Kelly and"he seemed to run around a lot and I [Elmer Schott] SCHOTT METAL PRODUCTS COMPANY427cautionedMr. Kreiner [night shift foreman], his foreman, a lot of times aboutletting him run around and wondered why he wasn't doing the job."Assistant Foreman Calvin Finch testified he did not know why Kelly was dis-charged although he (Finch) had cautioned him dozens of times about the use ofhis hands around running machinery and had warned him (Kelly) once, "no morethan a week before he was dismissed," that he was producing too much scrap by notchecking the material as it was being run and told Kelly, "This is your last chance."According to Night Shift Foreman Kremer, Kelly did not heed directions and wasconstantly being reprimanded for such and he (Kremer) recommended that Kellybe discharged 2 weeks prior to his discharge and again on Friday, June 12, 1959.Kelly admitted being warned about the use of his hands around running machineryand about producing too much scrapThomas L. PhillipsAbout 6 p in. on June 15 (at the beginning of his shift), Thomas L. Phillips, ashipping department employee since May 19, 1959, who had signed a union authoriza-tion card on June 13, was handed his final paycheck and told by Foreman Jacobsthat business was slow and that his services were no longer needed.Respondent contended at the hearing before the Trial Examiner that Phillips wasdischarged because he was one of the junior (junior in seniority) employees in theshipping department and that he "just seemed to live for quitting time and payday."Respondent's records indicate as reasons for Phillips' discharge "unsatisfactorywork-no output."James Evans, shipping clerk in charge of the second shift, testified that Phillipswas careless and frequently engaged in conversations about matters not pertinentto Respondent's business, that Phillips failed to correct these matters after beingcalled down about them, that on the Thursday before Phillips' discharge he (Evans)recommended to Sam Schott that Phillips be discharged for the reasons just noted,and that Sam Schott stated he would take the matter up with his father (ElmerSchott) upon his return to the vicinity of Respondent's place of business and let him(Evans) know on Monday, June 15. In a general way Sam and Elmer Schottcorroborated the testimony given by Evans. Phillips testified he was never criticizedor warned and that to the contrary Evans had said something to him in the natureof a compliment (the record does not disclose details-what was said, when or underwhat circumstances).BasilDuffieldAbout 2.30 p.m. on Monday, June 15, 1959, Foreman Jacobs said to BasilDuffield, a trimming machine operator and a close friend of Jacobs, "I am glad thatyou [are] not in this. If you was, I'd come after you with a ball bat." After workthat day, about 5:30 p.m., Duffield signed a union authorization cardAround6 p.m., Foreman Jacobs called upon Duffield at his brother's home where he wasdining and interrogated him as to whether Glenn Starcher (a shipping departmentemployee) "was in on this" and was "clean."According to Duffield:Well, when he asked me that, I told him that, "I didn't think Glenn was in onitHe had been out of a job and he hadn't worked at Schott too long. Hewas married and had a lot of bills to pay off and I was almost sure that Glennwasn't in on it."Q. I see.A. So Fred turned and started to go back. I said, "Fred, the old man isgoing to fire me in the morning." Fred turned around sort of surprised.AsI recall, I think he said, "What"And I said, "I signed a card " Fred put uphis hand like this, as I recall, he said, "Oh, no."Mr MOTIL: Let the record show that the witness is putting his right hand upto his forehead.By Mr. MoTIL:Q. Then what did Jacobs do?A. He asked me, "Why I had signed it?"Q. All right.A As I recall, I told him, "That the guys that had already signed the cardhad more to lose than I did because they were married and had payments.With me expecting my call back to Goodyear Tire, I just thought that I wouldsign up and help the other guys."Q All right.Was there anything else said at that time or did Mr. Jacobsremain and eat supper with you or did he leave? 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. No, we kepttalking then.He asked me, "to get mycard back."Hesaid, if I could getmy card and tearit up that I wouldprobably beable to goback to work.Well, inthemeantime Falcone already had my card.Wherethey went, they pulledup the road,but I didn't know.We were talking behindthe house.He said, "Let's go and get it."I told him, "Iwould thinkitover."So in the meantime Fred wentback upthe shop,I suppose.Iwent back tofinish my meal. And I-Q. Now wait a second.When he said, "Let's go getit,"did you tell himwhether you wanted yourcardback or not?A. I can't recallwhat Isaid.Something like, "Sortof wished that I hadn'tsigned it."Q. But did you say that you wished you hadn't signed it?A. Since Fredand I were such goodbuddies, I think that I did say, "Iwishedthat I hadn't." 9Upon leaving Duffield's brother's home, Jacobs approached a group of Respondent'srecently dischargedemployees(Miller,John Kridler, Speck, Creswell, Cadwell,and Keys)and askedfor Duffield'sunionauthorization card stating that if he didnot get it he (Jacobs) would have to give Duffield "his time in the morning" andthat Duffield didnot want to lose his job anddid not wantto join theUnion. Jacobsdid not receivethe card.At the beginning of the shiftthe next morning, June 16,Duffieldwas dischargedby Jacobswithout an explanationexcept for Duffield'scomment, "Well,I think I know what itis" in response to Jacobs'statement, "Igot somethingfor you"as he gave Duffield hisfinal paycheck.At thehearing beforethe TrialExaminer,Respondent contended that Duffield"was continually asking to be laid off the job untilfinallyit just got to be so badthat welet him go."Respondent'srecords reflect that Duffield was discharged because "work notsatisfactory."Sam Schotttestified that beginningabouta month before his discharge Duffield'swork "was gettingprettybad" that his trimming was "awfulsloppy."Sam Schotttestifiedfurther that3 or 4 weeks before Duffield was discharged,Night Shift Fore-man Kreinerreportedto himthatDuffieldwanted "toworkout something withmanagement so that he could get off and collect his unemployment,"that he (SamSchott)told him(Kreiner)"we couldn'tdo anythinglike that, if he [Duffield]wantedto quitthat he wouldhave toquit,"and that thereafter Duffield's workbecame so intolerable"we finallyhad toclear him out."Sam Schott did not supplyparticulars except to statethat "the weekend where the firingswas" he (SamSchott) checkedDuffield's work and found"the panel trimminghadn't improved."Sam Schotttestifiedfurther that he spotchecked Duffield'sworkfrom time totime and found"sloppy trim" but thathe had no conversations with Duffield "aboutthe trimming."Night ShiftForeman Kreiner testifiedthat he observedDuffield'swork and "onething abouthis work hehad one pace which was slow" but thathe never"warnedhim that he would have tospeed up his production."Withrespect to Duffield'srequest to be laid off, Kreiner testified:Q. Did he ever haveany conversation with you about getting a lay-off slipat the plant?A. Oh, yes.He asked me that.Q. Now, whendid that conversation occur?A. Oh, that occurred, I'd say about2 months before he was let go.Q.What did he ask you?What was theconversation?A. He askedme, "If it was possible for me to get a lay-off slip so that I couldgo back homeon the farm withmy mother."Q. And what was your reply to that?A. I thought-I told him, "I didn't think it could be done." 10Elmer Schotttestified that Duffield "was with us for quite a while" (between May28, 1958, andFebruary 21, 1959, and between March 10, 1959, andJune15, 1959)and from thefirsthe was an easygoing,slow-talking individual and he "never seemedto want to pickup the way he should."In response to leading questions, Elmer'Jacobs' version of this conversation is considerably different from that given byDuffield.In the light of the entire record herein,including statements and conductattributed to Jacobs and not denied,the Trial Examiner credits Duffield and finds thefacts to be as stated above11Duffield's testimony is substantially to the same effect except that he placed thisincident in the "winter months." SCHOTT METAL PRODUCTS COMPANY429Schott testified further that prior to the time that "we" let him go, he (Duffield)"seemed to turn out quite a lot of sloppy work."How long prior and under whatconditions Schott noticed such deterioration does not appear.Events after DischargesA couple of days after June 15, Foreman Jacobs told a group of discharged em-ployees then on picket duty that Robert Falcone and John Keys would have beenfired in 2 weeks anyhow. But this union business brought it on sooner."Within a matter of days after the discharges involved herein, Foreman Jacobsmade a statement, or statements, to a group, or to groups, of dischargees then onpicket duty to the effect that Respondent would close its place of business before itwould let aunionin the shop.13On June 23, 1959, Kelly, Keys, Creswell, Phillips, and Speck were summoned toappear and testify in a State court proceeding involving picket line activities.OnSaturday, June 20, or on Saturday, June 27, Foreman Jacobs told Duffield that he(Duffield) and White were not summoned because "Elmer didn't think we had toomuch to do up in the picket line" and sought to persuade Duffield not to "testifyagainst him [Jacobs]." 13Employment ApplicationsAt thetimes materialherein Respondent's "applications for employment" listedas questions to be answered by applicants,inter aka:Q. Have you ever been a member of a labor organization? ---------------If answer is yes, whatname? ------------------------------------- Haveyou ever held office such as steward, businessagent,etc.? -----------------ConclusionsOn the basis of this record, the Trial Examiner is not convinced the "faults"assigned to the dischargees herein were the reason or reasons for the discharges orthat the discharges were an effect to eliminate "deadwood" that was affecting pro-duction.In the light of the entire record, including the inexperience of the em-ployees involved and the evidence that errors were expected in the normal courseof business, it would have been unusual if there had not been some faulty work-manship and damage to parts.Furthermore, Respondent's evidence with respectto "faults" lacks the impressiveness of direct and straightforward evidence.Inmany instances it is vague, in generalities, and contradictory.Also, in instanceswhere specific individuals were identified as having done something in error it isalso established that the fact was known prior to the advent of the Union and thatitwas treated with indifferenceuntilthe advent of the Union and then disciplinarymeasures were taken with speed.With respect to Respondent's "clincher" evidence, it is noteworthy that there is noevidence that Respondent suffered monetary losses, that the subordinate employeesrather than employees directly responsible for these errors were disciplined, that thediscipline was in the middle of the workweek, that the disciplinary measures wereimposed suddenly and during a period when employees were endeavoring to carryout instructions to improve that between the time of the giving of the instructionsto improve and the discharges the union organizational activities began, and that thedisciplining was not confined to the shipping department where the errors occurred.It is alsonoteworthy that each of the employees discharged had joined, or weresuspected of having joined, the Union within a few days of his discharge, that nonebut union members, or suspected union members, was discharged, and that virtuallyall the employees who attended the Union's initialmeetings were discharged.In the circumstances noted in this report the Trial Examiner cannot hold thatunionactivitieswere not the motivating factor which resulted in the discharges, evenn Based onthe testimony of Miller, Keys, and Cadwell. Jacobs did not deny makingthese statements1' Based uponthe testimony of Phillips, Keys, Miller, Speck, Cadwell, Falcone, Kelly,and Muzzy,Jacobs did not deny making these statements.He did, however, testify thatas he started to cross the picket line on June 16, the pickets stopped him and told himthere was"no use goingdown there," that they "were going to shut off shipments andshut off the steel," and that he replied, "Well, if you succeed in doing this you are goingto put about 60 guys out of work.We are all going to go fishing" and then asked, andreceived, permission to go through the picket line.13Based upon the uncontradicted testimony of Duffield. 4B0DECISIONS OF NATIONAL LABOR RELATIONS BOARDthough there might have been valid reasons for these discharges.In the opinionof the Trial Examiner, the evidence establishes that these discharges were for thepurpose of undermining the Union and stemming the tide of its organizational cam-paign and that the reasons assigned for these discharges were pretexts to concealthis purpose.That such is the fact is indicated,inter alia,by the timing of the dis-charges in relation to the union organizational activities and in relation to the"faults" assigned,the failure of many of Respondent's contentions to stand up underclose examination, the conduct and statements by Foreman Jacobs, and the remarksby Elmer Schott to employee Falcone at the time he was offered reinstatement.There is no real question herein as to whether Foreman Jacob's conduct wasviolative of the Act.Clearly such interrogations and threats interfere with, restrain,or coerce employees in the exercise of rights guaranteed by the Act.Furthermore,in the context of the unfair labor practices found, the interrogations as to unionmembership on the employment application form have a coercive effect and violateSection 8(a) (1) of the Act. SeeTransamerican Freight Lines, Inc.,122 NLRB 1033,footnote 3, and case cited there.MisconductRespondent contended at the hearing before the Trial Examiner that some of theindividuals involved herein should be denied reinstatement on the ground that theyengaged in misconduct after their discharges.However, in the light of the oralargument at the end of the trial and the absence of any reference to these matters inRespondent's brief, it now appears that Respondent has abandoned these contentions.Accordingly, no effort will be made herein to outline the evidence with respect tothesematters although the Trial Examiner has considered such evidence in con-nection with the evidence heretofore outlined and in connection with the remedyhereinafter fashioned, and has concluded that the conduct involved does not justifydenial of reinstatement.IV.ULTIMATE FINDINGS AND CONCLUSIONSIn summary, the Trial Examiner finds and concludes:1.The evidence adduced in this proceeding satisfies the Board's requirements forthe assertion of jurisdiction herein.2. International Brotherhood of Teamsters, Chauffeurs, Warehousmen and Helpersof America, Milk & Ice Cream Drivers & Dairy Employees Union, Local 497, is alabor organization within the meaning of the Act.3.The evidence adduced establishes that Respondent threatened and interrogatedits employees and thereby interfered with, restrained, or coerced employees in theexercise of rights guaranteed in Section 7 of the Act and thereby violated Section8(a)(1) of the Act.4.The evidence adduced establishes that Respondent by discriminating in regardto tenure and conditions of employment and discouraging membership in a labororganization has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (1) and (3) of the Act.5.The aforesaid activities are unfair labor practices affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Raybern Bus Service,Inc.'andDivision 1511,AmalgamatedAssociation of S.E.R. & M.C.E. of America,AFL-CIO, Peti-tioner.Case No. 2-RC-10470.August 3, 1960DECISION AND ORDERUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, hearings were held on February 18 before LouisA. Schneider; on March 3 and 16 before Harry E. Knowlton; and onApril 6 and May 4, 1960, before 'I. L. Broadwin, hearing officers of'The name of the Employer appears as amended at the hearing128 NLRB No. 51.